Exhibit 10.3
 
AMENDED AND RESTATED SUBSCRIPTION AGREEMENT


THIS AGREEMENT is dated and effective on July 21,  2014.


PARTIES:
 
ONE HORIZON GROUP, INC., a company incorporated and registered in Delaware, USA
and having its principal trading address at Weststrasse 1, Baar, CH6340
Switzerland (the "Company"); and
 
PATRICK SCHILDKNECT of Lattenstrasse 17, 8142 Uitikon, Switzerland (the
"Investor").


RECITALS:
 
The Company is a company incorporated in Delaware, further details of which are
set out in Schedule 1.


The Investor has agreed to subscribe for the Subscription Shares upon the terms
set out in this Agreement.


NOW IT IS AGREED:


INTERPRETATION
 
 1.1 
In this Agreement, including the Recitals and the Schedules, unless the context
otherwise requires, the following terms shall have the following meanings:
       
Consideration
means US$6,000,000;
       
Subscription Shares
means 806,452 ordinary shares of US$0.0001 each in the capital of the Company
(reflecting a 1-for-600 reverse stock split of the Company effected as of August
6, 2013);
       
Warrants
means 1,209,675 warrants with an exercise price of $4.25 per share with a
exercise period up to a maximum of four years from Completion (reflecting a
1-for-600 reverse stock split of the Company effected as of August 6, 2013).

 
1.2  
In this Agreement, unless the context otherwise requires, any reference to a
"Clause" or a "Schedule" is a reference to a clause or a schedule of this
Agreement and, unless otherwise indicated, includes all the sub-clauses of that
clause.  Any reference to an “obligation” of a party includes, without
limitation, any commitments, undertakings, agreements, representations,
warranties, indemnities or covenants given by that party.



1.3  
In this Agreement, words importing the singular include the plural and vice
versa, words importing gender or the neuter include both genders and the neuter
and references to persons include bodies corporate or unincorporate.



1.4  
The headings and the table of contents in this Agreement are for convenience
only and shall not affect its interpretation.



1.5  
References herein to statutory provisions shall be construed as references to
those provisions as respectively amended or re-enacted (whether before or after
the date hereof) from time to time and shall include any provision of which they
are re-enactments (whether with or without modification) and any subordinate
legislation made pursuant thereto.



 
1

--------------------------------------------------------------------------------

 
  SUBSCRIPTION


2.1  
The Company hereby agrees to allot and issue to the Investor and the Investor
agrees to subscribe for the Subscription Shares.



2.2  
The aggregate consideration for the subscription for the Subscription Shares
shall be Consideration which shall be payable by the Investor by wire transfer
to the Company’s designated bank account on the dates set out in 2.3.



2.3  
The payment dates are as follows;



a.  
Initial payment 31st March 2013 – US$2,000,000



b.  
Second payment 30th June 2013 – US$2,000,000



c.  
Third payment 16th September 2013 – US$2,000,000



2.4  
Interest will accrue at 3% per annum from the date of Completion to the dates of
receipt of instalments set out in 2.3.

 
2.5  
Security will taken over the amounts outstanding in the form of the Subscription
shares. The security will be released on full payment of the instalments in 2.3

 
2.6  
On Completion the Company undertakes to deliver to the Investor the Warrants as
described above.

 
COMPLETION


3.1  
Completion shall take place on the date of this Agreement at the offices of the
Company where the following business shall be transacted:



a.  
the Investor shall pay the Consideration in the manner set out in Clause 2;



b.  
the Company shall undertake to issue a signed certificate for the Subscription
Shares within 21 days of the date of Completion.



3.2  
No party shall be obliged to complete the issue and subscription of the
Subscription Shares or perform any obligations hereunder unless all the parties
hereto comply fully with their obligations under Clause 3.1.

 
GENERAL


4.1  
Each party shall at all times keep confidential and not directly or indirectly
make or allow any disclosure or use to be made of any information in its
possession relating to any other party or to the existence or subject matter of
this Agreement.



4.2  
Each party shall bear its own legal and professional fees, costs and expenses
incurred in connection with this Agreement.



4.3  
Time shall be of the essence of this Agreement.



4.4  
This Agreement, and the documents referred to in it, constitutes the entire
agreement, and supersedes any previous agreement, between the parties in
relation to the subject matter of this Agreement.  Each of the parties
acknowledges and agrees that in entering into this Agreement, and the documents
referred to in it, it does not rely on, and shall have no remedy in respect of,
any statement, representation, warranty or understanding (together a
"Representation") (whether negligently or innocently made) of any person
(whether a party to this Agreement or not) other than as expressly set out in
this Agreement as a Warranty.  The only remedy available to any party for breach
of any Representation shall be for breach of contract under the terms of this
Agreement.  Nothing in this clause shall operate to limit or exclude any
liability for fraud.



 
2

--------------------------------------------------------------------------------

 
4.5  
This Agreement may be signed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.  Any party may enter into
this Agreement by signing any such counterpart.



4.6  
No amendment to this Agreement will be effective unless it is in writing and
signed by all the parties.  No consent or approval to be given pursuant to this
Agreement will be effective unless it is in writing and signed by the relevant
party.



4.7  
The invalidity, illegality or unenforceability of any provision of this
Agreement shall not affect the continuation in force of the remainder of this
Agreement.



4.8  
Any payment to be made under this Agreement shall be made in the currency in
which the relevant amount is payable, free and clear of all deductions or
withholdings of any kind, except for those required by law, and if any deduction
or withholding must be made by law, the payer will pay that additional amount
which is necessary to ensure that the payee receives a net amount equal to the
full amount which it would have received if the payment had been made without
the deduction or withholding.



GOVERNING LAW


5.1 
This Agreement is governed by and shall be construed in accordance with the laws
of England and Wales and each party submits to the exclusive jurisdiction of the
courts of England and Wales for all purposes relating to this Agreement.

 
SCHEDULE 1


PART A – COMPANY
 
1
NASDAQ OTCQB symbol
OHGI
     
2
Place of incorporation: 
Delaware, USA
     
3
Principal business of the Group:
engaging in VoIP software business
     
4
Directors:
Mr. Brian Collins (Founder and Chief Technology Officer)
   
Mr. Mark White (Chief Executive Officer)
   
Mr. Martin Ward (Chief Financial Officer)
   
Mr. Nicholas Carpinollo
   
Mr. Charles Vos
   
Mr. Robert Law
Mr. Robert Vogler
     
5
Auditors: 
Peterson Sullivan, LLP

  
EXECUTION PAGE


IN WITNESS whereof this Agreement has been entered into the day and year first
above written.
 

 
One Horizon Group, Inc.
         
 
By:
/s/ Martin Ward      
Name: Martin Ward
     
Title: Chief Financial Officer
                      /s/ Patrick Schildknecht       Name: Patrick Schildknecht
                 

 
3

--------------------------------------------------------------------------------

 


 